COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00225-CV


JONATHAN DAVID TSUCHIYA                                            APPELLANT

                                       V.

CITY OF BEDFORD, CITY OF                                           APPELLEES
COLLEYVILLE, CITY OF EULESS,
CITY OF GRAPEVINE, AND THE
CITY OF WESTLAKE


                                    ----------

          FROM THE 153RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 153-269543-13

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      Pro se Appellant Jonathan David Tsuchiya attempts to appeal from a case

still pending in the trial court. On July 24, 2014, we notified Appellant of our

concern that we lack jurisdiction over this appeal because it does not appear to


      1
      See Tex. R. App. P. 47.4.
arise from a final judgment or an appealable interlocutory order but instead

appears premature. 2 We stated that if no party provided us with a signed copy of

the order that Appellant seeks to appeal within twenty days of our letter, we

would dismiss the appeal for want of jurisdiction. 3      We have received no

response.

      Accordingly, because this case remains pending in the trial court and there

is no evidence that Appellant seeks to appeal an appealable interlocutory order,

we dismiss this appeal for want of jurisdiction. 4

                                                     PER CURIAM


PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: September 18, 2014




      2
       See Tex. R. App. P. 26.1(a), 27.1(a).
      3
         See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a) (West Supp. 2014)
(listing types of appealable interlocutory orders); Lehmann v. Har-Con Corp., 39
S.W.3d 191, 195 (Tex. 2001) (stating that generally an appeal may be taken only
from a final judgment and that a judgment is final and appealable if it disposes of
all parties and all issues); see also Tex. R. App. P. 42.3(a), 43.2(f).
      4
       See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a); Lehmann, 39 S.W.3d
at 195; see also Tex. R. App. P. 42.3(a), 43.2(f).


                                          2